IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                    : No. 473
                                          :
APPOINTMENT TO INTERBRANCH                : JUDICIAL ADMINISTRATION DOCKET
COMMISSION FOR GENDER, RACIAL             :
AND ETHNIC FAIRNESS                       :




                                       ORDER


PER CURIAM



         AND NOW, this 21st day of December, 2016, the Honorable Timothy K. Lewis is

hereby appointed as a member of the Interbranch Commission for Gender, Racial and

Ethnic Fairness for a term of two years commencing December 31, 2016.